DETAILED ACTION

Allowable Subject Matter
Claims 12-18, 20-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, inter alia, determining, by the server computing system, that the third message was received within a threshold amount of time; and based at least in part on the third message from the second device including the approval code: obtaining, by the server computing system, the first account information associated with the first identifier of the first user; obtaining, by the server computing system, the second account information associated with the second identifier of the second user; and processing, by the server computing system, the payment transaction between the first user and the second user utilizing the first account information and the second account information based at least in part on the third message being received within the threshold amount of time..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-0211082-A1, JP-2006294035-A, CA-2656985-A1, US-20080010191-A1, US-20080010190-A1, US-20080177662-A1, and US-8768838-B1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627